DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, Species A, FIG. 7 in the reply filed on 5/26/2022 is acknowledged.  The traversal is on the ground(s) that (i) search and examination of Groups I and II would not be unduly burdensome because they would employ the same search strategy; and (ii) that a search and examination of Species A and B would not be unduly burdensome because identification of two species does not exceed a reasonable number of species.  This is not found persuasive for the following reasons:
(ii) MPEP § 808.02 states that a serious burden is established if the inventions would require employing different search queries.  Here, Group II would require a search query for the step of “removably disposing the enlarged bases of the first and second elongated contact wing assemblies” within the retention chambers. Group I  would require a search query for an enlarge base that is non-removably disposed within the retention chambers.  Groups I and II thereby require employing different search queries.  As such, the restriction requirement is proper.
(ii) MPEP § 806.04(f) states that “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.”  Here, Species A, FIG. 7 has mutually exclusive characteristics insofar as it is drawn to a mechanical clamp 40, a structure that does not overlap with Species B, FIG. 8; and further Species B, FIG. 8 has mutually exclusive characteristics insofar as it is drawn to a retention plate 42, a structure that does not overlap with Species A, FIG. 7.  Therefore, the election of species requirement is proper. 
Claims 13-18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species B), there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holz (U.S. Patent No. 3,354,735 A; “Holz”).
Holz discloses:
Regarding claim 1:
A rotatable industrial drum (1) comprising: 
a drum (2) having an outer peripheral surface (col. 2, ll. 17-18, “smooth-faced metal drum 2” the “drum” indicating the “peripheral” shape and the “smooth-faced” indicating the outer surface thereof)  and being adapted to rotate about an axis (FIG. 1 depicts a shaft about which the drum rotates, the axis of the shaft corresponding to the rotation axis of the drum 2), 
a plurality of elongated retention devices (7) disposed parallel to one another along and secured to the outer peripheral surface (FIG. 1 depicts the retention devices 7 as extending axially on the surface of the drum 2; col. 2, ll. 42-43 “a rigid strip 8 [of each retention member 7] extending full width across the drum”), each retention device including at least one retention flange spaced from the outer peripheral surface (overhanding portions of strip 8 that overlap the flanges 6 of the wing assemblies 3; col. 2, ll. 42-44) and defining an elongated axially-extending retention chamber (10; FIG. 2) along a side of the respective elongated retention device (col. 2, ll. 42-48, “Each such member comprises a rigid strip 8 extending full width across the drum and overlying the flanges 6 of adjacent sections S, and a narrower spacer strip 9 (substantially the same thickness as the plate 5 and its flanges) is disposed between the strip 8 and the drum 2; this assembly thus forming grooves 10 along which the flanges 6 may slide with a close fit”), and
a plurality of elongated wing assemblies (3), each elongated wing assembly including an enlarged base (5) from which a wing (at 3 in FIG. 2) extends in a generally radial direction from the drum (FIG. 2 depicts wings at 3 having a radial thickness and therefore extending in the radial direction), the enlarged base extending laterally outward from either side of the wing (FIG. 2 depicts the flanges 6 extending circumferentially on both sides of the base 5), wherein the enlarged bases of each of the elongated wing assemblies are disposed within and between the elongated axially-extending retention chambers of at least two of the plurality of elongated retention devices disposed along either side of a respective elongated wing assembly (FIG. 2 depicts the flanges 6 disposed in chambers 10; col. 2, ll. 42-48, “Each such member comprises a rigid strip 8 extending full width across the drum and overlying the flanges 6 of adjacent sections S, and a narrower spacer strip 9 (substantially the same thickness as the plate 5 and its flanges 6) is disposed between the strip 8 and the drum 2; this assembly thus forming grooves 10 along which the flanges 6 may slide with a close fit”).
Regarding claim 2:
The rotatable industrial drum of claim 1 wherein the drum is a conventional drum pulley (col. 1, ll. 19-22, “This invention relates to belt-engaging pulleys, and particularly to wide-faced or drum-type drive pulleys such as are employed in various industries to drive heavy-duty endless belts.”).


Regarding claim 3:
The rotatable industrial drum of claim 1 wherein the elongated retention devices each include a retention base (9), the at least one retention flange being offset from the retention base (circumferentially offset as seen in FIG. 2), the retention base being secured to the outer peripheral surface (via welding at portions 11 as seen in FIG. 1; col. 2, ll. 48-52).
Regarding claim 4:
The rotatable industrial drum of claim 3 wherein at least a portion of the plurality of elongated retention devices include retention flanges extending along either side of the retention base (FIG. 2 depicts overhanging portions of portion 8 extending circumferentially over the flanges 6 and are thereby “flanges” themselves; col. 2, ll. 42-48, “Each such member comprises a rigid strip 8 extending full width across the drum and overlying the flanges 6 of adjacent sections S, and a narrower spacer strip 9 (substantially the same thickness as the plate 5 and its flanges) is disposed between the strip 8 and the drum 2; this assembly thus forming grooves 10 along which the flanges 6 may slide with a close fit”)
Regarding claim 5:
The rotatable industrial drum of claim 1 wherein the elongated axially-extending retention chamber (10) is formed by and between the at least one retention flange and the outer peripheral surface (FIG. 2 depicts the chambers 10 defined between overhanging portions of strip 8 and the outer surface of drum 2).
Regarding claim 6:
The rotatable industrial drum of claim 1 wherein the plurality of elongated retention devices are secured to the outer peripheral surface by at least one of welding, riveting, and bolting (welding; col. 2, ll. 48-52).
Regarding claim 7:
The rotatable industrial drum of claim 1 wherein the enlarged base of each of the plurality of elongated wing assemblies includes at least one wing base flange (6) extending outward from either side of the respective elongated wing assembly (col. 2, ll. 31-39, “”Each pad 3 is permanently bonded, as by vulcanizing, on a backing plate 5 of metal or a suitable grade of plastic or the like; such plate being pre-shaped to conform to the curvature of the drum 2. The backing plate 5 is rectangular in plan and-while the same width as the pad 3 and drum 2 is somewhat longer than the pad in a direction circumferentially of the drum so as to leave flanges or lips 6 projecting over the drum in such direction and beyond corresponding edges of the pad”).
Regarding claim 8:
The rotatable industrial drum of claim 1 wherein at least a portion of the enlarged base of each of the elongated wing assemblies is disposed against the outer peripheral surface (FIG. 2 depicts the base 5 abutting against the outer surface of the drum 2; col. 2, ll. 33-34, “such plate being pre-shaped to conform to the curvature of the drum”).
Regarding claim 9:
The rotatable industrial drum of claim 1 wherein the elongated retention devices extend axially (FIG. 1 depicts the retention devices 7 extending axially i.e. “the full width of the drum” as recited in col. 2, ll. 40-52) and at least partially about the circumference of the drum along the outer peripheral surface (FIG. 2 depicts the retention device 7 as extending circumferentially).
Regarding claim 10:
The rotatable industrial drum of claim 1 wherein the elongated wing assemblies extend axially and at least partially about the circumference of the drum (col. 2, ll. 21-23, “pad 3 which is rectangular in form, of a width the same as that of the drum, and of a predetermined length or arcuate extent circumferentially of the drum.”).
Regarding claim 19:
A wing pulley comprising: 
a drum pulley (2) having an outer peripheral surface (FIG. 2 depicts the outer surface interfacing with retention devices 7 and wing assemblies 3) and being adapted to rotate about an axis (about the shaft depicted in FIG. 1),
 a plurality of elongated retention devices (7), the plurality of elongated retention devices being disposed in an axial direction (along the width of the drum in the axial direction, see in FIG. 1) and secured to the outer peripheral surface (via welding; col. 2, ll. 48-52), each retention device including at least one flange (overhanging portions of strip 8 that defines chambers 10 in FIG. 2) spaced from the outer peripheral surface to define an elongated axially-extending retention chamber (10) between the at least one flange and the outer peripheral surface (chamber at 10 in FIG. 2 is defined between the strip 8 and the outer surface of the drum 2), the plurality of elongated retention devices being disposed parallel to one another (FIG. 1 depicts the parallel extending devices 7) to define facing substantially parallel-disposed retention chambers between adjacent ones of the plurality of elongated retention devices (chambers 10 are defined along the length of the flanges 6 and the flanges at 8), 
a plurality of elongated replaceable wing assemblies (3), each elongated wing assembly including an enlarged base (5) from which extends a generally radially-extending wing (radially extending portion at 3 in FIG. 2), the enlarged base extending outward from either side of the generally radially-extending wing (via flanges 6), wherein the enlarged base of each of the wing assemblies is disposed within and retained against the outer peripheral surface of the drum pulley by the facing parallelly-disposed retention chambers of adjacent retention devices (FIG. 2 depicts flanges 6 fitted within chamber 10 and interfacing between the strip 8 and the outer surface of the drum 2)
Regarding claim 20:
The wing pulley of claim 19 wherein the plurality of wing assemblies each include a contact bar (outer surface at 3 in FIG. 1) disposed at an outer radial edge of the respective wing (the top-most surface of the wing 3 as seen in FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Herren (U.S. Patent No. 4,836,361 A; “Herren”).
Regarding claim 11, Holz teaches the limitations of claim 1, supra, but does not expressly disclose that the elongated wing assemblies are formed of steel.
Herren teaches elongated wing assemblies (36) being formed of steel (col. 4, ll. 21-30) as a the usual and/or preferred material (col. 4, ll. 21-30 “Parallel T-legs 37 are usually of 1/4 inch .times.1 inch steel. Cross plate 40, of the cross-sectional T-repair member 36, is usually 1/4 inch .times.1/2 inch steel, and is welded onto the parallel lower spaced apart legs pair 37a, as shown. On upper cross-flat-plate 40, of the T, is replaceably secured a metal-based-rubber strip member, indicated generally as 45, comprising a metal base member 46 preferrably of 1/4 inch .times.13/4 inch steel material, and with a 1/2.times.11/4 inch wide rubber strip 48 vulcanized onto that plate 46, as shown in FIG. 6. T” [emphasis]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holz such that  the elongated wing assemblies are formed of steel, as taught by Herren, as it is the usual and/or preferred material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL D YABUT/Primary Examiner, Art Unit 3656